Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 Registration Statement under the Securities Act of 1933 TECTON CORPORATION (Name of Small Business Issuer in its Charter) NEVADA N/A (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Bettlistrasse 35 8600 Dübendorf, Switzerland (702) 387 2382 (Address and telephone number of principal executive offices) CSC Services of Nevada, Inc. 502 E. John Street Carson City, Nevada 89706 (775) 882 3072 (Name, address and telephone number of agent for service) With a copy to: Bacchus Corporate and Securities Law 701 Fifth Avenue Suite 4200, Seattle, WA 98104 Tel (206) 262-7310 Fax (206) 262-8001 Approximate Date of Proposed Sale to the Public: As soon as practicable after this Registration Statement is declared effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box. S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. £ If delivery of the Registration Statement is expected to be made pursuant to Rule 434, check the following box. £ Proposed Proposed Maximum Title of Each Class of Amount to be Maximum Aggregate Offering Amount of Securities to be Registered Offering Price Price Registration Fee Registered per Unit (1) ($) Shares of Common Stock, par value $0.0001 30,730,000 $1.43 $3,943,900.00 $1,349.08 Total Fee Due $1,349.08 (1) This calculation is made solely for the purposes of determining the registration fee pursuant to the provisions of Rule 457(c) under the Securities Act of 1933, as amended, and is calculated on the basis of the average of the bid and asked price per share of Common Stock of Tecton Corporation listed on the OTC Bulletin Board as of January 18, 2008, a date within five business days prior to the filing of this registration statement. The bid and asked prices were $1.05 and $1.80 respectively. 3 The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS TECTON CORPORATION 30,730,000 SHARES COMMON STOCK This Prospectus relates to the resale by selling shareholders of up to 30,730,000 shares of our common stock currently outstanding, including 7,500,000 shares held by Norman Meier, our President and Chief Executive Officer, and 7,500,000 shares held by Bruno Weiss, our Chief Financial Officer. Nine of our shareholders are offering shares of our common stock to the public by means of this Prospectus. All of the shares of common stock are being offered for resale by the selling shareholders at prevailing market prices established on the OTC Bulletin Board at the time of sale or any prices as the selling shareholders determine. Our common stock became eligible for trading on the OTC Bulletin Board on August 3, 2007. Our common stock is quoted on the OTC Bulletin Board under the symbol  TEON.OB . The OTC Bulletin Board is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities. Over-the-counter securities are traded by a community of market makers that enter quotes and trade through a sophisticated computer network. Information on the OTC Bulletin Board can be found at www.otcbb.com . These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. On January 18, 2008, the date when our stock traded last, the reported closing price of our common stock on the OTC Bulletin Board was $2.00 per share. The bid and ask prices for the last trade were $1.05 and $1.80, respectively. An investment in our common stock is speculative. Investors should be able to afford the loss of their entire investment. See the section entitled "Risk Factors" below in this Prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or commented upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. 4 Table of Contents Prospectus Summary 6 Risk Factors 12 Use of Proceeds 17 Dilution 17 Plan of Distribution 17 Selling Shareholders 20 Legal Proceedings 23 Directors, Executive Officers, Promoters, and Control Persons 23 Security Ownership of Certain Beneficial Owners and Management 26 Description of Securities 27 Shares Eligible for Future Sale 28 Interest of Named Experts and Counsel 28 Reports to Security Holders 28 Indemnification 29 Description of Business 29 Description of Property 35 Managements Discussion and Analysis or Plan of Operation 48 Market For Common Equity and Related Stockholder Matters 56 Market Information 56 Executive Compensation 57 Summary Comp ensation Table 58 Options and Equity Grants in the Last Fiscal Year 59 Employment and Consulting Agreements 59 Compensation Committee 60 Certain Transactions and Related Parties 60 Financial Statements F-1 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 62 Dealer Prospectus Delivery Obligation 62 5 Prospectus Summary Our Business Tecton Corporation (Tecton, we, us) is a startup mineral exploration company focused on the acquisition and development of a portfolio of uranium properties. We have had no revenues as of the end of our most recent fiscal year and we have only recently begun operations. Our principal offices are located at Bettlistrasse 35, 8600 Dübendorf, Switzerland, and we have an address for service and a telephone number in Las Vegas, Nevada. Our telephone number is (702) 387 2382. Our fiscal year end is January 31. We have one active wholly-owned subsidiary, Tecton Uranium Corporation which was incorporated in Nevada on May 14, 2007. On May 23, 2007 Tecton Uranium Corporation was spun off as an independent company by way of a dividend declaration from Tecton. We are engaged in the acquisition and exploration of uranium potential mineral properties. Wapata Lake, Saskatchewan, Canada On January 22, 2007 we signed an agreement with the Saskatchewan Syndicate to acquire an option to acquire a 100% interest in the mineral rights to a property with uranium potential in Wapata Lake, Saskatchewan, Canada (the Wapata Lake Property). The Saskatchewan Syndicate is comprised of Timothy Young and 455702 B.C. Ltd. We signed an addendum to this agreement on January 31, 2007 and a further amendment to the agreement on October 1, 2007, effective as of September 10, 2007 (together the Wapata Lake Agreement). We exercised our option to purchase the 100% interest in the mineral rights to the Wapata Lake Property by paying approximately $848,032 in cash and issuing 3 million shares to the Saskatchewan Syndicate. We are in the process of transferring title, and we expect the transfer of title to our subsidiary to be complete in approximately one month. The Wapata Lake Agreement obligates us to keep the Wapata Lake Property in good standing with the Saskatchewan government both before and after we exercise the option. In order to do this, we must incur in exploration expenses, or alternatively pay to the Saskatchewan government, approximately $2,746,000 per year for the first 10 years and approximately $5,714,286 per year thereafter. We estimate that we will be required to incur an additional $5,415,600 in exploration expenses over the next 12 months to meet the annual exploration expense requirements for February 4, 2008 and 2009 to maintain the Wapata Lake Property in good standing. As of October 31, 2007 we have incurred exploration expenses of $76,439.13 and must incur a further $2,669,560.87 to meet the first required annual exploration expense as described in the following table. 6 Due Date Amount Description February 4, 2008 $2,746,000 Annual exploration expenses or February 4, 2009 $2,746,000 Annual exploration expenses or February 4, 2010 $2,746,000 Annual exploration expenses or February 4, 2011 $2,746,000 Annual exploration expenses or In addition to these expenditures, we are also obliged to pay the following royalties: a gross overriding royalty equal to 3% of the average value of all gem and industrial diamonds recovered from the Wapata Lake Property; and 3% of the actual proceeds received from the sale of ore, or other products from the Wapata Lake Property (Net Smelter Returns). Such Net Smelter Returns may be paid in kind subject to negotiations. If we dont incur the minimum amount of exploration expenses each year (or pay the equivalent sum to the Saskatchewan government), we will lose our mineral rights to the Wapata Lake Property. If at any time, after we have exercised the option in full, we wish to abandon all or part of our interest in the Wapata Lake Property, we must give the Saskatchewan Syndicate at least 120 days notice of such abandonment. If the Saskatchewan Syndicate in turn gives us notice within 30 days of receiving our notice that they wish to re-acquire the property, we must transfer the part of our interest we wish to abandon in the Wapata Lake Property to the Saskatchewan Syndicate, and deliver to them all the information and data acquired by us in the course of our exploration of the Wapata Lake Property. In the event that we are required to transfer our interest to the Saskatchewan Syndicate, we must ensure that the transferred interest remains free and clear of all charges, liens and encumbrances and will be in good standing for at least six months from the date of transfer. Should we choose to abandon the entire property, this would require us to have incurred approximately $2,746,000 in exploration expenses during the six months preceding the transfer. Firefly, Utah, U.S.A. On May 30, 2007 we entered into an agreement (the Firefly Agreement) with GeoXplor Corp. (GeoX) whereby we acquired an option to acquire a 100% interest in certain mining properties located in San Juan County, Utah (the Firefly Property). The Firefly Property is comprised of an area of approximately 40,000 acres containing 207 unpatented federal mining claims with uranium potential, located within the La Sal uranium trend, that were issued to GeoX by the Bureau of Land Management. The claims cover both the Firefly and the Grey Daun mines. 7 Under the terms of the Firefly Agreement, we acquired the exclusive right to conduct exploration on the Firefly Property during the term of the agreement from GeoX. On June 5, 2007 we paid $200,000 cash and issued 200,000 shares of our common stock to GeoX for this right. In order to exercise our option, we are further required to incur certain minimum annual exploration expenses and make additional stock issuances to GeoX, as described below. As of October 31, 2007 we have incurred exploration expenses of $97,257 on the Firefly Property. Due Date Amount Description June 30, 2007 200,000 common shares of Tecton (issued) Issued to GeoX on June 5, 2007 May 30, 2008 200,000 common shares of Tecton To maintain the Firefly Agreement and exercise the option May 30, 2008 $200,000 Annual exploration expenses May 30, 2009 $250,000 Annual exploration expenses May 30, 2010 $300,000 Annual exploration expenses Upon earlier of: $1,000,000 Royalty payment (1) a) Receipt by Tecton of a feasibility study recommending production; or b) May 30, 2010 Upon earlier of: $1,000,000 Royalty payment (1) a) Commencement of construction of mine on Firefly Property; or b) May 30, 2011 Upon earlier of: $1,500,000 Royalty payment (1) a) Commencement of commercial production from
